Case 1:20-cr-00129-SEB-TAB Document5 Filed 06/25/20 Page 1 of 2 PagelD #: 10

UNITED STATES DISTRICT COURT FILED
SOUTHERN DISTRICT OF INDIANA —
INDIANAPOLIS DIVISION JUN 9 2020
UNITED STATES OF AMERICA, ) U.S. CLERK'S OFFICE
5} EVANSVILLE, {WOLANA
Plaintiff, }
) ,
Vv. ) CAUSE NO. 1:20-cr- \aa- SeB- The
)
SEDRICK BAKER, )
a)
Defendant. )
INDICTMENT

18 U.S.C. § 922(g)(1)
[Felon in Possession of a Firearm}

The Grand Jury charges that:

On or about March 1, 2020, within the Southern District of Indiana, SEDRICK BAKER,
the defendant herein, did knowingly possess in commerce and affecting commerce a firearm, to
wit: a .32 Auto, Kel-Tec P32 handgun, after knowingly having been convicted of one or more
felony crimes punishable by imprisonment for a term exceeding one (1) year, to wit:

Dealing in a Substance Represented to be a Controlled Substance in Cause
Number 49G21-1302-FC-011096, Marion County, Indiana, on or about June 11,
2013, and/or

Possession of a Narcotic Drug in Cause Number 49G14-0501-FD-009617,
Marion County, Indiana, on or about October 12, 2005,

in violation of Title 18, United States Code, Section 922(g)(1).

 

 

 
Case 1:20-cr-00129-SEB-TAB Document5 Filed 06/25/20 Page 2 of 2 PagelD #: 11

FORFEITURE
1, Pursuant to Federal Rule of Criminal Procedure 32.2, the United States hereby
gives the defendant notice that the United States will seek forfeiture of property, criminally

and/or civilly, pursuant to Title 18, United States Code, Section 924(d) and Title 28, United

 

States Code, Section 2461(c), as part of any sentence imposed.

2. Pursuant to Title 18, United States Code, Section 924(d), if convicted of Count
One of this Indictment, the defendant shall forfeit to the United States “any firearm or
ammunition involved in” the offense.

3. The property subject to forfeiture includes, but is not necessarily limited to, the

 

 

following:
a. One .32 Auto, Kel-Tec P32 handgun bearing serial number 54296; and
b, Any ammunition associated with the offense.
4, In addition, the United States may seek civil forfeiture of the property described
above in paragraph 3 pursuant to ‘tle 18, United States Code, Section 924(d)} and Title 28,
United States Code, Section 2461(c).

A TRUE.BILL:

 

FOREPERSON

JOSH J. MINKLER
United States Attorney
By: ‘
Abhishek’ Kambli
Assistant United States Attorney

 
